Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
STATUS OF APPLICATION, AMENDMENTS, AND/OR CLAIMS
A REQUEST FOR CONTINUED EXAMINATION UNDER 37 CFR 1.114, INCLUDING THE FEE SET FORTH IN 37 CFR 1.17(E), WAS FILED IN THIS APPLICATION AFTER FINAL REJECTION. SINCE THIS APPLICATION IS ELIGIBLE FOR CONTINUED EXAMINATION UNDER 37 CFR 1.114, AND THE FEE SET FORTH IN 37 CFR 1.17(E) HAS BEEN TIMELY PAID, THE FINALITY OF THE PREVIOUS OFFICE ACTION HAS BEEN WITHDRAWN PURSUANT TO 37 CFR 1.114. 
Applicant’s amendment of the claims filed 23 November 2020 has been entered. Applicant’s remarks filed 23 November 2020 are acknowledged. 
Claims 3, 10, 12-13, 15, 17, 19-20 and 23-26 are cancelled. Claims 1-2, 4-9, 11, 14, 16, 18, 21-22 and 27-31 are pending. Claims 11 and 18, which were previously withdrawn as being drawn to nonelected species, are rejoined herein.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Katherine L. Neville on 13 August 2021.

Please amend the claims as the following:
1.	A method of treating osteoarthritis in a subject, comprising intraarticularly administering a composition comprising a C-type natriuretic peptide (CNP) variant to a subject having osteoarthritis, wherein the CNP variant is selected from the group consisting of:
PGQEHPNARKYKGANKKGLSKGCFGLKLDRIGSMSGLGC (Pro-Gly-CNP37) (SEQ ID NO: 1);
GQEHPNARKYKGANKKGLSKGCFGLKLDRIGSMSGLGC (Gly-CNP37) (SEQ ID NO: 2);
QEHPNARKYKGANKKGLSKGCFGLKLDRIGSNSGLGC [CNP-37(M32N)] (SEQ ID NO: 43);
PQEHPNARKYKGANKKGLSKGCFGLKLDRIGSMSGLGC (Pro-CNP37) (SEQ ID NO: 44);
MQEHPNARKYKGANKKGLSKGCFGLKLDRIGSMSGLGC (Met-CNP37) (SEQ ID NO: 45);
GQEHPNARKYKGANKKGLSKGCFGLKLDRIGSNSGLGC [Gly-CNP-37(M32N)] (SEQ ID NO: 46); and
MGQEHPNARKYKGANKKGLSKGCFGLKLDRIGSMSGLGC (Met-Gly-CNP37) (SEQ ID NO: 47).

2.	A method of increasing cartilage growth or slowing cartilage degeneration in a subject having osteoarthritis, comprising intraarticularly administering a composition comprising a C-type natriuretic peptide (CNP) variant to the subject, wherein the CNP variant is selected from the group consisting of:
PGQEHPNARKYKGANKKGLSKGCFGLKLDRIGSMSGLGC (Pro-Gly-CNP37) (SEQ ID NO: 1);
GQEHPNARKYKGANKKGLSKGCFGLKLDRIGSMSGLGC (Gly-CNP37) (SEQ ID NO: 2);
QEHPNARKYKGANKKGLSKGCFGLKLDRIGSNSGLGC [CNP-37(M32N)] (SEQ ID NO: 43);
PQEHPNARKYKGANKKGLSKGCFGLKLDRIGSMSGLGC (Pro-CNP37) (SEQ ID NO: 44);
MQEHPNARKYKGANKKGLSKGCFGLKLDRIGSMSGLGC (Met-CNP37) (SEQ ID NO: 45);
GQEHPNARKYKGANKKGLSKGCFGLKLDRIGSNSGLGC [Gly-CNP-37(M32N)] (SEQ ID NO: 46); and
MGQEHPNARKYKGANKKGLSKGCFGLKLDRIGSMSGLGC (Met-Gly-CNP37) (SEQ ID NO: 47).

4.	The method of claim 1, wherein said method ameliorates a symptom of osteoarthritis in the subject.

5.	The method of claim 1, wherein said method increases motor skills or mobility in the subject.

6.	The method of claim 1, wherein said method inhibits degeneration of mobility in the subject.

7.	The method of claim 1, wherein said method increases range of motion in an affected joint of the subject. 

8.	The method of claim 1, wherein said method decreases stiffness in an affected joint of the subject.

9.	The method of claim 1, wherein said method decreases synovial inflammation in the subject.

16.	The method of claim 14, wherein the CNP variant is administered after cartilage degeneration has occurred or within one month of joint injury or trauma.


Please cancel claims 11 and 18 without prejudice to Applicant's right to pursue the subject matter therein in a related application.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment to the claims was made to clarify the claimed invention. The claims, as amended, are novel because the prior art does not teach intraarticularly administering a composition comprising a C-type natriuretic peptide (CNP) variant selected from the group consisting of SEQ ID NOs: 1, 2 and 43-47 for treating osteoarthritis. The claims are also nonobvious in view of the unexpected results disclosed in the specification, which demonstrate that variants of CNP37, such as Gly-CNP37 and Pro-Gly-CNP37, when administered intraarticularly to animals of osteoarthritis model, were effective to reduce cartilage degeneration, decrease unwanted bone growth in the joint, improve total joint score, and improve gait (Examples 1 and 2). Applicant’s response and amendment to the claims filed on 23 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        August 14, 2021